—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered August 12, 1999, convicting defendant upon his plea of guilty of the crime of robbery in the third degree.
Defendant was sentenced as a second felony offender to a *775prison term of 2V2 to 5 years following his plea of guilty of the crime of robbery in the third degree. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads us to the same conclusion. The record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. The judgment is, therefore, affirmed and defense counsel’s application to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Peters, J. P., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.